FILED
                             NOT FOR PUBLICATION                            JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EMILIA HERNANDEZ DE QUEVEDO,                     No. 08-70055

               Petitioner,                       Agency No. A029-253-553

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Emilia Hernandez De Quevedo, a native of El Salvador and a citizen of El

Salvador and Guatemala, petitions for review of the Board of Immigration

Appeals’ order dismissing her appeal from an immigration judge’s decision




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying her application for relief under the Nicaraguan Adjustment and Central

American Relief Act of 1997 (“NACARA”). We dismiss the petition for review.

      We lack jurisdiction to review the agency’s determination that Hernandez

De Quevedo failed to establish eligibility for relief under NACARA. See

NACARA, Pub. L. No. 105-100, § 203(a)(1), 111 Stat. 2160, 2196-97 (Nov. 19,

1997); see also Lanuza v. Holder, 597 F.3d 970, 972 (9th Cir. 2010) (per curiam).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  08-70055